09-4822-ag
    Yang v. Holder
                                                                                  BIA
                                                                            Brennan, IJ
                                                                          A093 409 895
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 1st day of November, two thousand ten.

    PRESENT:
             ROBERT A. KATZMANN,
             PETER W. HALL,
             GERARD E. LYNCH,
                   Circuit Judges.
    _______________________________________

    GUI BIAO YANG,
             Petitioner,

                     v.                                    09-4822-ag
                                                           NAC
    ERIC H. HOLDER, JR., U.S. ATTORNEY
    GENERAL,
             Respondent.
    ______________________________________

    FOR PETITIONER:               Jed S. Wasserman, Kuzmin &
                                  Associates, New York, New York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Cindy S. Ferrier, Senior
                                  Litigation Counsel; Jessica E.
                                  Sherman, Trial Attorney, Office of
                                  Immigration Litigation, U.S.
                                  Department of Justice, Washington
                                  D.C.
     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED that the petition for review
is DENIED.

     Petitioner Gui Biao Yang, a native and citizen of the
People’s Republic of China, seeks review of an October 23,
2009 decision of the BIA affirming the January 24, 2008
decision of Immigration Judge (“IJ”) Noel N. Brennan denying
his application for asylum, withholding of removal, and
relief under the Convention Against Torture (“CAT”). In re
Gui Biao Yang, No. A093 409 895 (B.I.A. Oct. 23, 2009),
aff’g No. A093 409 895 (Immig. Ct. N.Y. City Jan. 24, 2008).
We assume the parties’ familiarity with the underlying facts
and procedural history in this case.

     Under the circumstances of this case, we review both
the IJ’s and the BIA’s opinions “for the sake of
completeness.” Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.
2008) (internal quotation marks omitted). The applicable
standards of review are well-established. See 8 U.S.C.
§ 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513
(2d Cir. 2009).

     The agency correctly concluded that Yang was not
eligible for asylum based solely on his wife’s forced
abortions. See Shi Liang Lin v. U.S. Dep’t of Justice, 494
F.3d 296, 309-10 (2d Cir. 2007). Nonetheless, our decision
in Shi Liang Lin permits a petitioner to establish his
eligibility for relief by demonstrating that he engaged in
“other resistance” to the family planning policy and that he
either suffered past persecution or had a well founded fear
of future persecution on account of such other resistance.
Id. at 313; 8 U.S.C. § 1101(a)(42).

     Although Yang claimed that he desired to have multiple
children, that his wife was pregnant three times after the
birth of their first child, that he attempted to obtain
permission to have a second child, and that his wife was
forced to undergo an abortion three times, these actions did
not constitute resistance to the family planning policy.
See Shi Liang Lin, 494 F.3d at 313; see also Matter of S-L-
L-, 24 I. & N. Dec. 1, 11 (BIA 2006) (finding that the
applicant failed to demonstrate “other resistance” by

                             2
“impregnating his underage girlfriend, seeking permission to
marry outside the age requirements for marriage, and seeking
permission to have the child outside the age requirements
for having children”). Moreover, Yang admitted at his
hearing that he never tried physically to resist family
planning officials, nor did he even speak to them. Based on
the evidence presented, the agency reasonably concluded that
Yang did not meet his burden in establishing his eligibility
for asylum, withholding of removal, or CAT relief based on
his claim of “other resistance.” See Shi Liang Lin, 494
F.3d at 313.

     With respect to Yang’s claims for withholding of
removal and CAT relief based on his purported illegal
departure from China, the agency did not err in finding that
Yang failed to establish it was more likely than not that he
would be persecuted or tortured if returned to China.
Because in this regard Yang indicated that he would be
punished for violating a generally applicable law and not
persecuted on account of a protected ground, the agency did
not err in concluding that he failed to establish his
eligibility for withholding of removal. See Saleh v. U.S.
Dep't of Justice, 962 F.2d 234, 239 (2d Cir. 1992). Also,
because Yang primarily relied on human rights reports and
did not present any particularized evidence that he would be
singled out for torture based on his illegal departure, the
agency did not err in finding that Yang failed to establish
his eligibility for CAT relief. See Mu Xiang Lin v. U.S.
Dep’t of Justice, 432 F.3d 156, 160 (2d Cir. 2005); see also
Mu-Xing Wang v. Ashcroft, 320 F.3d 130, 143-44 (2d Cir.
2003).

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of
removal that the Court previously granted in this petition
is VACATED, and any pending motion for a stay of removal in
this petition is DISMISSED as moot. Any pending request for
oral argument in this petition is DENIED in accordance with
Federal Rule of Appellate Procedure 34(a)(2), and Second
Circuit Local Rule 34.1(b).

                           FOR THE COURT:
                           Catherine O’Hagan Wolfe, Clerk




                             3